DETAILED ACTION
Claim(s) 1-16 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bharadia (“Dinesh Bharadia, Emily McMilin, and Sachin Katti. 2013. Full duplex radios. SIGCOMM Comput. Commun. Rev. 43, 4 (October 2013), 375–386. DOI:https://doi.org/10.1145/2534169.2486033”)

In regards to claim(s) 1 and 9, Bharadia (“Full Duplex Radios”) a full duplex communication device comprising: 
a transmission/reception antenna configured to receive a received signal corresponding to a transmitted signal ([3. Our Design, Page 378] “…is a single antenna system (ie. the same antenna is used to simultaneously transmit and receive)…)”, “[3.1  Analog Cancellation, Page 378] ...Circulator cannot completely isolate port 1 and port 3, so inevitably the TX signal leaks from port 1 to port 3 and causes interference to the received signal…”); 
an analog cancellation unit configured to set values of elements constituting an analog cancellation circuit and cancel an interference signal included in the received signal using the set values of the elements constituting the analog cancellation circuit ([3. Our Design, Page 378] “…The design is hybrid, i.e., it has both analog and digital cancellation stages…”, [3.1. Analog Cancellation, Page 378 - 379] “…The copy of the signal is then passed through a circuit which consists of parallel fixed lines
of varying delays (essentially wires of different lengths) and tunable attenuators. The lines are then collected back and added up, and this combined signal is then subtracted from the signal on the receive
path. In effect, the circuit is providing us copies of the transmitted signal delayed by different fixed amounts and programmatically attenuated by different variable amounts. The key challenge is to pick the fixed delays, as well as to dynamically program the tunable attenuators appropriately so that the we maximize self-interference cancellation…”); and 
a digital cancellation unit configured to cancel a remaining interference signal included in the received signal ([3.2 Digital Cancellation, Page 379] “…The goal of digital cancellation is to clean out any remaining residual self-interference. Assuming that analog cancellation provides 60dB, digital cancellation has to cancel the linear main signal component by another 50dB and non-linear components by another 20dB..”);

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharadia in view of Buss (US 3997973 A)

In regards to claim(s) 2 and 10, Bharadia teaches the full duplex communication device of claim 1, wherein the analog cancellation unit is configured to measure an (Bharadia [3.3. Dynamic Adaptation of Analog Cancellation, Page(s) 380 - 381] “The goal of the optimization problem then is to 

    PNG
    media_image1.png
    73
    393
    media_image1.png
    Greyscale

where                         
                            
                                
                                    H
                                
                                
                                    i
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            (
                            f
                            )
                        
                     is the frequency response for the delay i for the attenuation setting of                         
                            
                                
                                    a
                                
                                
                                    i
                                
                            
                        
                    
How might we solve this problem? The problem is two fold. First, knowing the frequency response of each delay line of the cancellation circuit for every attenuation value,                         
                            
                                
                                    H
                                
                                
                                    i
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            (
                            f
                            )
                        
                     (f). Second, once we have the frequency response of the self interference channel H(f), we need to search on the space of possible attenuation values for every delay line, to come up with best possible solution to the optimization problem. Each delay line can take 128 different attenuation values, and there are 16 delay lines, so in total we have 12816 = 2112 values, a computationally expensive search space…”).
Bharadia differs from claim 2, in that Bharadia silent measuring an impulse response of the analog cancellation circuit to set the values of the elements constituting the analog cancellation circuit and estimate the interference signal using the set values of the elements. Despite these differences similar features have been seen in other prior art involving the estimation of and cancellation of interference.
Buss (US Patent No. 3,997,973) [Col. 1, Line(s) 41-53] teaches measuring where a frequency response is transformed into an equivalent impulse response by fourier transform processing.
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to modify Bharadia in light of the teachings of Buss to arrive at measuring an impulse response of the analog cancellation circuit to set the values of the elements constituting the analog cancellation circuit and estimate the interference signal using the set values of the elements, recognizing that the .


Claim(s) 3, 4, 5, 11, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharadia in view of Buss (US 3997973 A) in view of Ahn (US 20100118922 A1).

In regards to claim(s) 3 and 11, Bharadia teaches the full duplex communication device of claim 2, wherein the analog cancellation unit is configured to cancel the estimated interference signal from the received signal , ([3. Our Design, Page 378] “…The design is hybrid, i.e., it has both analog and digital cancellation stages…”, [3.1. Analog Cancellation, Page 378 - 379] “…The copy of the signal is then passed through a circuit which consists of parallel fixed lines
of varying delays (essentially wires of different lengths) and tunable attenuators. The lines are then collected back and added up, and this combined signal is then subtracted from the signal on the receive
path. In effect, the circuit is providing us copies of the transmitted signal delayed by different fixed amounts and programmatically attenuated by different variable amounts. The key challenge is to pick the fixed delays, as well as to dynamically program the tunable attenuators appropriately so that the we maximize self-interference cancellation…”).
Bharadia differs from claim 3, in that Bharadia is silent on wherein the analog cancellation unit is configured to down convert the frequency of the received signal and transmit the frequency down converted signal to the digital cancellation unit. Despite these differences similar features have been seen in other prior art involving interference cancellation.
analog interference canceller, is configured to down-convert the frequency of a signal and transmit the frequency down converted signal to a digital cancellation unit, digital interference cancellation unit.
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the analog cancellation unit of Bharadia to down convert frequency of the received signal and transmit the frequency down converted signal to the digital cancellation unit as similarly seen in Ahn, in order to take advantage of the benefits of processing digital signals at lower frequencies.  


In regards to claims 4 and 12, Bharadia teaches the full duplex communication device of claim 3, wherein the digital cancellation unit is configured to estimate the remaining interference signal using a pilot signal transmitted from the transmission/reception antenna and the received signal ([Digital Cancellation, Page(s) 379- 380] teaches where the digital cancellation unit is configured to estimate the remaining interference signal using a pilot signal, preamble  transmitted from the transmission/reception antenna , “The first part of digital cancellation eliminates the residual linear components of the self-interference.. In other words, the received sample y[n] at any instant can be modeled as a linear combination of up to k samples of the known transmitted signal x[n] before and after the instant n. The parameter k is empirically chosen and is a function of the amount of memory in the channel. So we can write the equation as:y[n] = x[n−k]h[k]+x[n−k+1]h[k−1]+. . .+x[n+k]h[−k]+w[n]where h[k], . . . , h[−k] represents the attenuation’s applied by the channel to the transmitted function, and w[n] is the receiver noise floor. How can we estimate the coefficients h[n]? We leverage the fact

Bharadia differs from claim 4, in that Bharadia is silent on wherein the analog cancellation unit is configured to down convert the frequency of the received signal and transmit the frequency down converted signal to the digital cancellation unit. Despite these differences similar features have been seen in other prior art involving interference cancellation.
Ahn (US 20100118922 A1)[Fig. 3, Claim 16] teaches a interference cancellation feature where an analog cancellation unit, analog interference canceller, is configured to down-convert the frequency of a signal and transmit the frequency down converted signal to a digital cancellation unit, digital interference cancellation unit.
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the analog cancellation unit of Bharadia to estimate the remaining interference signal using a pilot signal transmitted from the transmission/reception antenna and the frequency-down-converted signalas similarly seen in Ahn, in order to take advantage of the benefits of processing digital signals at lower frequencies.  

In regards to claim(s) 5 and 13, Bharadia teaches the full duplex communication device of claim 4, wherein the digital cancellation unit is configured to cancel the remaining interference signal from the received signal from which the interference signal has been canceled ([Section 3.2 Digital Cancellation, Page(s) 379 – 380] “…The goal of digital cancellation is to clean out any remaining residual self-interference. Assuming that analog cancellation provides 60dB, digital cancellation has to cancel the linear main signal component by another 50dB and non-linear components by another 20dB. We address each of these components separately…”).


Claim(s) 6, 7, 14, and 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharadia in view of Buss (US 3997973 A) in view of Ferry (US 20030189974 A1)

In regards to claim 6, Bharadia is silent on the full duplex communication device of claim 2, further comprising: a modulator configured to generate the transmitted signal; and a transmitter configured to amplify the generated transmitted signal and up-convert the frequency of the amplified signal.
Despite these differences similar features have been seen in other prior art involving radio communications. Ferry [Par. 31 – Par. 35] (US 20030189974 A1) teaches a modulator, modem, configured to generated a transmitted signal, and a transmitter configured to amplify via a Power Amplifier and up-convert the frequency of the amplified signal, via an up-converting mixer. 
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify full duplex communication device of Bharadia to arrive at a modulator configured to generate the transmitted signal; and a transmitter configured to amplify the generated transmitted signal and up-convert the frequency of the amplified signal, as similarly seen in Ferry in order to provide a reliable structure to support RF communication taught by Bharadia.

In regards to claim(s) 7 and 15, Bharadia teaches the full duplex communication device of claim 6, wherein the digital cancellation unit is configured to receive the transmitted signal and the received signal from which the remaining interference signal has been canceled and perform an arithmetic operation of separating a linear component of the transmitted signal ([Page 379, Section 3.2.1, Canceling Linear Components] “…The basic idea is that this part of the self-interference can be modeled as a linear and non-causal function of the transmitted signal as we know it in digital (recall that we know .

Allowable Subject Matter
Claim(s) 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476